Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 10 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 10 identify the uniquely distinct features "an image processing circuitry comprising a memory configured to store a program of instructions, and processing circuitry configured to execute the program of instructions to receive the input data from the image sensor, obtain an operation mode of the image sensor from the side-band data, and process the image data based on the operation mode of the image sensor”.
It is noted that the closest prior art, Lee (US Patent # 11,025,816) relates to image processors and/or image processing methods. Kim (US Patent Pub. # 2017/0006224) relates to a method of operating a camera and an electronic device implementing the same. Ewedemi (US Patent # 6,985,181) relates to image sensor systems; and in particular, the present invention relates to an image sensor including a memory interface. Guicquero (US Patent Pub. # 10,701,278) relates to the field of image processing, and in particular to a method and device for inter-frame and intra-frame image processing. Ono (US Patent Pub. # 2018/0296065) relates to the multimedia processor 33 transmits the photographing mode setting in the endoscope device 1 to the l2C communication section 413 provided in the image sensor 41 within the tip section 4 according to the I2C serial communication, and controls the photographing of the subject within the specimen in the endoscope device 1.  However a Terminal Disclaimer was filed on 4/22/2022 and was approved on 4/22/2022.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696     4/29/2022